


COURT OF APPEAL FOR ONTARIO

CITATION:
Hansen
    Estate v. Hansen, 2012 ONCA 112

DATE: 20120222

DOCKET: C53954

Winkler C.J.O., Doherty and Goudge JJ.A.

BETWEEN

Gitte Kok and Susan Leckie, Estate Trustees for
    the Estate of Willy Hansen, deceased

Applicants (Appellants)

and

Barbara Lorraine Hansen

Respondent (Respondent)

Angela Assuras, for the appellants

Erin L. Reid, for the respondent

Heard: January 11, 2012

On appeal from the order of Justice L. Templeton of the
    Superior Court of Justice, dated June 2, 2011.

Winkler
    C.J.O.:

A.

overview

[1]

This appeal raises the question of what constitutes a course of
    dealing sufficient to establish that a joint tenancy in property should be declared
    severed, with the result that the co-owners interests in the property are held
    by way of a tenancy in common.

[2]

A married couple  the respondent on appeal, Barbara Lorraine Hansen,
    and the deceased, Willy Hansen  held title to their matrimonial home as joint
    tenants.  They were in the process of separating and dividing their matrimonial
    assets when Mr. Hansen died.  At the time of his death, legal title to the home
    remained as a joint tenancy.  After Mr. Hansen died, the respondent claimed exclusive
    ownership of the home through the right of survivorship, which is the defining
    feature of a joint tenancy.

[3]

Two of the husbands daughters from a prior marriage, who are the
    appellants in this appeal, are the trustees for Mr. Hansens estate.  They were
    of the contrary view that the joint tenancy was severed before their father died
    and that he therefore held the home with his wife as tenants in common.  Their
    position was that, upon their fathers death, his one-half interest in the
    matrimonial home devolved to his estate.  Under the terms of his will, which Mr.
    Hansen had drawn shortly before his death, he left his entire estate to his
    four daughters.

[4]

The appellants commenced an application seeking a declaration that their
    fathers estate is entitled to an undivided one-half interest in the
    matrimonial home (the property).  The application judge dismissed the
    application on the basis that the joint tenancy between Mr. Hansen and Mrs.
    Hansen (the respondent) had not been severed prior to Mr. Hansens death.

[5]

I would allow the appeal.  While the application judge correctly
    enunciated the appropriate principles concerning how a joint tenancy may be
    severed, she erred in her application of the established test for severing a
    joint tenancy.  The time-honoured test is whether there was a course of dealing
    sufficient to intimate that the interests of the parties were mutually treated
    as constituting a tenancy in common.

[6]

In purporting to apply this test, the application judge looked to
    previous cases where a severance was found to have occurred through a course of
    dealing.  However, she fell into reversible error by treating these cases as if
    they created recognized categories that restrict the course of dealing analysis
    to established patterns of conduct.  She concluded that because the co-owners
    conduct in the present case was not the same as the conduct in these previous
    cases, severance of the joint tenancy had not been established.

[7]

A proper application of the course of dealing test for severing a joint
    tenancy requires the court to discern whether the parties intended to mutually treat
    their interests in the property as constituting a tenancy in common.  It is not
    essential that the party requesting a severance establish that the co-owners
    conduct falls into a formulation found to have had the effect of severing a
    joint tenancy in other cases.  The courts inquiry cannot be limited to
    matching fact patterns to those in prior cases.  Rather, the court must look to
    the co-owners entire course of conduct  in other words the totality of the
    evidence  in order to determine if they intended that their interests were
    mutually treated as constituting a tenancy in common.  This evidence may
    manifest itself in different ways.  Each case is idiosyncratic and will turn on
    its own facts.

[8]

I thus propose to review the facts as found by the application judge
    and, after setting out the relevant legal authority concerning severance of a
    joint tenancy, I will go on to explain how the application judge erred in
    applying the course of dealing test for a severance to the facts of this case.

B.

Facts

[9]

The property in question, 143 Speight Crescent in London, Ontario, was
    the matrimonial home of the respondent and her late-husband, Mr. Hansen.  They
    were married in April 1983 and both had children from previous relationships.  In
    2003, they purchased the property together and held title to the property as
    joint tenants.

[10]

In
    2001, Mr. Hansen became ill and was confined to a wheelchair.  He required a
    great deal of support from the respondent.  She alleges that, as his condition
    worsened, he became increasingly demanding and verbally abusive towards her.  In
    2006, the respondent herself suffered a series of heart attacks and was
    hospitalized for a number of months.

[11]

In
    February 2010, both the respondent and Mr. Hansen were hospitalized overnight.  The
    respondent alleges that when they returned home the next day, they were met by
    Mr. Hansens daughters who confronted her and accused her of mistreating their
    father.

[12]

Following
    this encounter, the respondent moved out of the matrimonial home.  As the
    application judge noted, the record is not entirely clear on the specific date
    that she moved out, but it was sometime in March 2010.  The application judge
    found, at para. 8, that the respondent told her husband that she was leaving to
    rest and get better, and that she would continue to look after their bills and
    bank accounts.

[13]

On
    March 22, 2010, Mr. Hansen retained counsel to act on his behalf for the
    purpose of  in the words of his lawyer in an affidavit filed on the
    application  a matrimonial proceeding.  On April 7, 2010, Mr. Hansen had his
    lawyer prepare a new will.  The new will distributed his estate amongst his
    four daughters and did not include the respondent as a beneficiary.  His lawyer
    deposed that the respondent had been a beneficiary under Mr. Hansens previous will.
     Mr. Hansen also signed a continuing power of attorney for property and
    personal care naming the appellants as his powers of attorney.

[14]

The
    respondent likewise retained counsel.  Her lawyer wrote a detailed letter to
    Mr. Hansens lawyer, dated April 7, 2010.  The letter indicates the
    respondents intention to negotiate a separation agreement that would achieve a
    straightforward division of the parties assets.  The letter states that the
    respondent wanted this division of property to occur quickly and that she was
    amenable to Mr. Hansen remaining in the matrimonial home, provided that he buy
    out her interest.  To this end, the respondent intended to retain a real estate
    agent to determine the fair market value of the property.  The letter states in
    its entirety:

Re: Hansen Separation Agreement

I have been retained by Lorraine Hansen.  I understand that you
    represent her husband, Willy Hansen.

The parties have separated and Lorraine wishes to negotiate
    and enter into terms of a Separation Agreement
with your client at this
    time.

As I am sure you will agree, given the length of the parties
    marriage
a straight-forward equalization of their property and incomes is
    appropriate
.

Mrs. Hansen would like to make the process of negotiating
    the Agreement as swift and amicable as possible
.  The parties will need to
    exchange sworn Form 13.1 Financial Statements.  I will provide you with Mrs.
    Hansens Statement in short order and I require the same from Mr. Hansen as
    soon as possible.

My understanding of the parties assets is as follows:

They jointly own the matrimonial home
located at 143
    Speight Crescent, London, Ontario for which
we will have to determine
    current fair market value.  We will be having a real estate agent attend at the
    home for this purpose.

Both parties have investments which will need to be equalized.
[1]


There are two joint accounts, one with St. Willibrord and one
    with T.D. Canada Trust.

The parties have two vehicles, a 1993 Volvo automobile in my
    clients name and a 2000 Ford Windstar van in your clients name.

In terms of income, Mrs. Hansen advised me that she receives
    approximately $1,136.00 per month from a combination of C.P.P., O.A.S. and a
    HOOPP pension. She advises me that your client receives approximately $1,860.00
    monthly from a combination of C.P.P., O.A.S. and other pension income.

My client is fine with Mr. Hansen remaining in the home;
    however, he will be required to buy out her interest therein.  If he is not
    prepared, or able, to do so the home will have to be listed and sold as soon as
    possible.

I look forward to hearing from you confirming that you are
    indeed acting for Mr. Hansen.  I look forward, as well, to receiving your
    clients sworn Form 13.1 Financial Statement with supporting documentation.

My client is moving into an apartment as of April 17, 2010
    and she requires resolution of this matter on an expedient basis.

If
    your client is not prepared to negotiate the terms of the Agreement in a timely
    fashion my client will have no choice but to start a court application which, I
    would suggest, makes no sense given the straight-forward nature of what should
    be the resolution in this case.

I
    am requesting that I please hear from you by this Friday April 9, 2010.
[Bold
    in the original.  Emphasis added.]

[15]

Evidently,
    the couples only significant personal assets consisted of the matrimonial
    home, two joint bank accounts, and two cars.

[16]

Counsel
    for Mr. Hansen replied to respondents counsel as requested on April 9.  In a
    very brief letter, counsel indicated that he was in the process of having a
    financial statement prepared for his client.  He suggested that the two counsel
    could meet with each other after the financial statements were exchanged to determine
    if they could resolve this matter.

[17]

On
    May 17, 2010, the respondent moved into an apartment in a seniors complex and
    signed a 12-month lease.

[18]

At
    some point after the respondent moved out of the matrimonial home, she closed
    one of the couples joint bank accounts and transferred the money to an account
    in her name.  Mr. Hansen did the same with another joint account. The
    application judge observed, at para. 14, that the respondent closed the joint
    account in order to better manage the funds after noticing a number of
    unanticipated withdrawals.  Also during this period, the utility bills for the
    matrimonial home were changed from the respondents name to Mr. Hansens.  In
    an affidavit filed on the application, the respondent asserted that the parties
    maintained phone contact throughout this time.

[19]

On
    May 20, 2010, the respondent executed a financial statement, which her counsel
    sent to Mr. Hansens counsel on June 3.  Also enclosed was a letter of
    appraisal for the house.  Mr. Hansen executed a financial statement on May 31, but
    it had not been sent to the respondents lawyer before his death.

[20]

Mr.
    Hansen died on June 10, 2010.  One of his children allegedly told the
    respondent not to attend the funeral.

[21]

On
    the day of Mr. Hansens death, counsel for the respondent wrote to Mr. Hansens
    lawyer suggesting they discuss how the matter should proceed.  Four days later,
    respondents counsel wrote once again to Mr. Hansens lawyer and asserted a
    right of survivorship in the matrimonial home on behalf of the respondent.

[22]

As
    a result of this correspondence, the appellants applied for a declaration that
    Mr. Hansens estate is entitled to an undivided one-half interest in the
    property.

C.

REASONS OF THE APPLICATION JUDGE

[23]

The
    application judge, at para. 24, referred to the following three ways of
    severing a joint tenancy: (i) by a person acting on his/her own share; (ii) by
    mutual agreement; or (iii) by any course of dealing sufficient to intimate
    that the interests of all were mutually treated as constituting a tenancy in
    common.
[2]
On the application, the appellants relied on the third way for severing a joint
    tenancy  the course of dealing between the parties  in support of their
    claim.

[24]

The
    application judge enumerated what she described as the relevant evidence
    regarding the conduct of the parties, at para. 27:

·

the respondent left the matrimonial home;

·

the respondent executed a 12-month lease for her new accommodation;

·

the billing name for the expenses relating to the property was
    changed from the respondent to Mr. Hansen;

·

each of the co-owners engaged separate counsel for the purpose of
    sorting out their affairs;

·

Mr. Hansen executed a new will excluding the respondent as a
    beneficiary and appointing the appellants as his executors and trustees for his
    estate, his person and his property;

·

the continued contact between the spouses;

·

the failure or refusal to formally sever the joint tenancy of the
    property;

·

the two letters from the respondents counsel prior to Mr.
    Hansens death, which the application judge characterized as an invitation to
    negotiate [a] settlement;

·

the respondent gave Mr. Hansen the opportunity ... to purchase
    her interest in the property;

·

the one letter sent by Mr. Hansens lawyer to counsel for the
    respondent prior to Mr. Hansens death;

·

the respondent obtained and disclosed an appraisal of the value
    of the property;

·

both spouses executed financial statements, but only the
    respondents was disclosed;

·

the spouses each opened separate bank accounts; and

·

the locks on the house were changed.

[25]

After
    considering this factual background, the application judge concluded that
    there was neither an agreement nor a course of dealing between the parties that
    would have the effect of severing the joint tenancy prior to Mr. Hansens
    death. As she stated, at para. 41:

The evidence
discloses an expression of intention
but
    does not establish on a balance of probabilities, a clearly
recognizable
    pattern of conduct
by the parties concerning the property in question.  They
    did not exchange offers; there was no discussion concerning a division of
    proceeds; there was no discussion of divorce; unlike many of the cases to which
    the applicants referred me including
Re Walters and Walters
[(1977),
    16 O.R. (2d) 702 (H.C.J.),
affd
(1978), 17 O.R (2d) 592n (C.A.)] no
    action had been started by either party as against each other; and unlike in
Ginn
    v. Armstrong
[(1969), 3 D.L.R. (3d) 285 (B.C.S.C.)] there was no exchange
    of correspondence regarding their interests in the property or corroborative
    expression or communication of an intention by either party that their
    interests were to be treated as tenancies in common. [Emphasis added.]

[26]

The
    application judge further observed that, although there had been sufficient
    time and opportunity for the parties to formally sever the tenancy, they had
    not done so.  She referred to the letter from respondents counsel to Mr.
    Hansens counsel as introductory.  In the application judges view, other
    than having the house valued and disclosing the respondents financial
    statement to Mr. Hansen, no further steps had been taken by either spouse that
    would support an inference that they were mutually treating their interests in
    the home as a tenancy in common.  In the result, she dismissed the application.

D.

Analysis

[27]

The
    appellants submit that the application judge erred in principle in holding that
    there was not a sufficient course of dealing between the respondent and Mr.
    Hansen to establish a severance of the joint tenancy prior to Mr. Hansens
    death.  The respondent submits that the application judge did not err, and, in
    any event, her decision is entitled to deference and should not be interfered
    with by this court.

[28]

Before
    explaining why appellate intervention is required, I will review the pertinent
    authorities concerning the course of dealing test for establishing a severance
    of a joint tenancy.  In my view, such a review is helpful due to the minimal recent
    judicial commentary on the subject in this province.

(1)

The Law Pertaining to
    Severance of a Joint Tenancy

(a)

Joint Tenancy versus
    Tenancy in Common

[29]

A joint tenancy and a
    tenancy in common are the main forms through which two or more persons may
    collectively hold interests in property.  In a joint tenancy, the co-owners
    hold the property as a unified whole such that each holds an equal interest in
    the property.
[3]
In contrast, in a tenancy in common, one co-owner may
    be entitled to a greater proportionate interest in the property than the other(s).

[30]

There are very few other
    practical differences between the two forms of land holding.  Ultimately, the
    critical distinction between the two  what Blackstones
Commentaries
refers to as the remaining grand incident  is the
    right of survivorship:
Sir William Blackstone,
Commentaries on
    the Laws of England: a facsimile of the first edition of 1765-1769
, vol. 2 (Chicago: Univ. of Chicago Press, 1979), at
    p.183.

[31]

Through the right of
    survivorship, the interest of a co-owner in a joint tenancy will pass equally
    to all of the other co-owners upon his or her death.  If multiple co-owners
    remain, the joint tenancy remains in existence, while if only one owner survives,
    the entire interest in the property passes to the survivor.  In contrast, upon
    the death of a co-owner in a tenancy in common, the deceaseds interest in the
    property passes to his/her estate.

(b)

Methods for Severing
    a Joint Tenancy

[32]

As
    the application judge recognized, the classic statement setting out three ways
    in which a joint tenancy may be severed
[4]
is that of Vice-Chancellor Wood in
Williams v. Hensman

(1861),
    70 E.R. 862, at p. 867:

A joint-tenancy may be severed in three ways: in the first
    place, an act of any one of the persons interested operating upon his own share
    may create a severance as to that share
.  The right of each joint-tenant
    is a right by survivorship only in the event of no severance having taken place
    of the share which is claimed under the
jus accrescendi
.  Each one is
    at liberty to dispose of his own interest in such manner as to sever it from
    the joint fundlosing, of course, at the same time, his own right of
    survivorship.
Secondly, a joint-tenancy may be severed by mutual
    agreement.  And, in the third place, there may be a severance by any course of
    dealing sufficient to intimate that the interests of all were mutually treated
    as constituting a tenancy in common
. When the severance depends on an
    inference of this kind without any express act of severance, it will not
    suffice to rely on an intention, with respect to the particular share, declared
    only behind the backs of the other persons interested.  You must find in this
    class of cases a course of dealing by which the shares of all the parties to
    the contest have been effected, as happened in the cases of
Wilson v. Bell
[(1843), 5 Ir. Eq. R. 501 (Eng. Eq. Exch.)] and
Jackson v. Jackson
[(1804), 9 Ves. 591 (Eng. Chancellor)].  [Emphasis added.]

[33]

In
    the words of Lord Denning M.R. in
Burgess v. Rawnsley,
[1975] 3 All ER
    142 (Eng. C.A.), at p. 146:  Nowadays everyone starts with the judgment of
    Page Wood V-C in
Williams v. Hensman
.  This is likewise true of
    Canadian courts, which have long recognized the Vice-Chancellors statement as
    the starting point for assessing severance of a joint tenancy: see, e.g.,
Clark
    v. Clark
(1890), 17 S.C.R. 376, at p. 383 (Gwynne J., dissenting);
Ginn
    v. Armstrong
(1969), 3 D.L.R. (3d) 285 (B.C.S.C.), at p. 286;
Re
    Walters and Walters
(1977), 16 O.R. (2d) 702 (H.C.J.), at p. 705, affd (1978)
    17 O.R (2d) 592n (C.A.);
Sorensens Estate v. Sorensen
(1977), 90
    D.L.R. (3d) 26 (Alta. C.A.), at p. 32;
Tompkins Estate v. Tompkins
(1993), 99 D.L.R. (4
th
) 193 (B.C.C.A.), at pp. 196-99.
[5]

[34]

The
    three modes of severance referred to in
Williams v. Hensman
have come
    to be known as the three rules:  see
Burgess
,
at pp. 152-53;
Robichaud v. Watson
(1983), 42 O.R. (2d) 38 (H.C.J.), at p. 44; Bruce Ziff,
Principles of
    Property Law
, 5
th
ed. (Toronto: Thomson Reuters Canada Ltd.,
    2010), at pp. 342 and 345.  The three rules may be summarized as follows:

Rule
    1:
unilaterally acting on ones own share, such as selling or
    encumbering it;

Rule
    2:
a mutual agreement between the co-owners to sever the joint
    tenancy; and,

Rule
    3:
any course of dealing sufficient to intimate that the
    interests of all were mutually treated as constituting a tenancy in common.

[35]

The
    apposite rule in the present case is rule 3, or the course of dealing rule.  As
    explained by Professor Ziff in
Principles of Property Law
, at p. 345,
    severance under this rule operates in equity.  Rule 3 operates so as to prevent
    a party from asserting a right of survivorship where doing so would not do
    justice between the parties.  In the words of Professor Ziff, at p. 345:  the
    best way to regard matters is to say that equity will intervene to estop the
    parties, because of their conduct, from attempting to assert a right of
    survivorship.  What is determinative under this rule is the expression of intention
    by the co-owners as evidenced by their conduct: see
Robichaud
, at p. 45.

[36]

Rule
    3 governs cases where there is no explicit agreement between the co-owners to
    sever a joint tenancy.  In contrast, rule 2 is engaged where a mutual agreement
    to sever is claimed to exist.  This distinction between rule 2 and rule 3 is
    significant.  What follows from this distinction is that the proof of intention
    contemplated by rule 3 does not require proof of an
explicit
intention,
    communicated by each owner to the other(s), to sever the joint tenancy.  If
    such proof were required, then rule 3 would be rendered redundant because a
    communicated common intention would be tantamount to an agreement.   Instead, the
    mutuality for the purposes of rule 3 is to be inferred from the course of
    dealing between the parties and does not require evidence of an agreement.

[37]

This
    distinction between rules 2 and 3 was recognized in all three sets of reasons
    given in
Burgess
: see Lord Denning M.R., at p. 147; Browne L.J., at p.
    151, and Sir John Pennycuick, at pp. 153-54.  For example, Sir Pennycuick stated,
    at pp. 153-154:

I do not think rule 3 in Page Wood V-Cs statement is a mere
    sub-heading of rule 2.  It covers only acts of the party, including, it seems
    to me, negotiations which, although not otherwise resulting in any agreement,
    indicate a common intention that the joint tenancy should be regarded as
    severed.

Accordingly, if there is an agreement between the
    co-owners, then there is no need to prove a course of dealing.  Logically the
    reverse holds true as well.

[38]

The
    phrase in rule 3  the interests of all were mutually treated  requires that
    the co-owners knew of the others position and that they all treated their respective
    interests in the property as no longer being held jointly.  Such knowledge can
    be inferred from communications or conduct.  The requirement that the co-owners
    knew that their interests in the property were being mutually treated as held
    in common was emphasized in
Williams v. Hensman
, at p. 867:

[I]t will not suffice to rely on an intention, with respect to
    the particular share, declared only behind the backs of the other persons
    interested.

[39]

While
    the determination under the course of dealing test is an inherently
    fact-specific assessment, the underlying rationale for rule 3 is that it is a
    means of ensuring that a right of survivorship does not operate unfairly in
    favour of one owner (or owners) where the co-owners have shown, through their
    conduct, a common intention to no longer treat their respective shares in the
    property as an indivisible, unified whole.  For example, in the context of
    negotiations between spouses who are in the midst of a marriage breakdown, even
    failed or uncompleted negotiations can lead to a severance because the
    negotiation of
shares
and separate interests represents an attitude
    that shows that the notional unity of ownership under a joint tenancy has been
    abandoned (emphasis in original):
Principles of Property Law
, at p.
    347.

(c)

Canadian
    Jurisprudence on the Course of Dealing Test in the Context of a Marriage
    Breakdown

[40]

There are two cases that are routinely cited by Ontario
    courts in applying the course of dealing test:  the 1977 decision of the
    Ontario High Court of Justice in
Re Walters
,

and the 1969
    decision of the British Columbia Supreme Court in
Ginn
.  Both
    decisions involved conduct by spouses who were in the process of separating and
    dividing their family assets.

[41]

In
Re Walters
,
a husband
    and wife owned their matrimonial home as joint tenants.  The couple separated
    after 14 years of marriage.  The wife began proceedings for divorce,
    maintenance and partition of their property.  The couple adjourned the
    maintenance proceedings in order to negotiate a settlement.  The husband took
    the position that the wife was not entitled to maintenance because she had a
    one-half interest in the matrimonial home.  The husband delivered appraisals of
    the property to the wife.  The wife, through counsel, offered to purchase the
    husbands interest, but the husband refused the offer, insisting it was too
    low.  His counter-offer was refused by the wife.  The wife obtained another
    appraisal.  During the course of negotiations, the husband executed a new will
    that no longer included his wife as a beneficiary.  Before the partition
    application could be heard or the negotiations could be completed, the husband
    died.

[42]

In
Ginn
,
the parties
    matrimonial home was held as joint tenants, but was paid for entirely out of
    the husbands earnings.  After a number of years of marriage, the wife left the
    matrimonial home.  Correspondence was exchanged between the couples lawyers,
    the main tenor of which indicated that the wife wanted a sale of the premises
    and the payment of one-half of the proceeds to her.  The husband did not want
    to pay her anything.  He sent the wife a new deed which conveyed her half-interest
    in the property to her son.  The wife refused to sign the deed.  The husband
    died before their affairs could be settled.  The wife testified that her sole
    concern was to receive the value of her half-interest in the matrimonial home.

[43]

In
    both cases, the surviving wife asserted the right of survivorship.  The courts
    in each case found that the statements and conduct between the parties and
    their counsel, including the content of the negotiations over the parties
    interests in the matrimonial home, constituted a course of dealing that demonstrated
    the parties were mutually treating their interests in the matrimonial home as
    constituting a tenancy in common.  The courts concluded that even though the
    negotiations did not produce an agreement to sever (under rule 2), the joint
    tenancy should be found to have been severed based on this course of dealing.

[44]

Courts
    in this province have routinely referred to
Re Walters
and
Ginn
in deciding whether negotiations between spouses
    during a marriage breakdown have revealed an intention to mutually treat the
    interests in a matrimonial home as constituting a tenancy in common
:
    see, e.g.,
Re McKee and National Trust Co. Ltd
.
(1975), 7 O.R.
    (2d) 614 (C.A.), at pp. 618-19;
Sampaio Estate v. Sampaio
(1992), 90
    D.L.R. (4
th
) 122 (Ont. Ct. (Gen. Div.)), at pp. 126-28;
Robichaud
, at pp. 46-47
;
Jurevicius v.
    Jurevicius
, 2011 ONSC 696, at paras. 21-22.  Courts in other provinces
    have taken a similar approach in applying the course of dealing test in this
    context: see, e.g.,
Tessier Estate v. Tessier
, 2001 SKQB 399, 211
    Sask. R. 50, at para. 12;
Lam v. Le Estate
, 2002 MBQB 31, 25 R.F.L (5
th
)
    72, paras. 18-20;
Davison v. Davison Estate
, 2009 MBCA 100, 251 Man.
    R. (2d) 1, at para. 4.

[45]

However,
    the British Columbia Court of Appeal has framed the course of dealing test somewhat
    differently than have courts in Ontario and elsewhere in Canada.  In
Tompkins
    Estate
, the court considered the meaning of the course of dealing test in
    the context of a marriage breakdown.  Southin J.A., speaking for the court,
    expressed the view, at p. 199, that in articulating the third rule of severance
    in
Williams v. Hensman
, the Vice-Chancellor was postulating a species
    of estoppel.  In her view, for severance to be established through a course of
    dealing, there must be evidence of detrimental reliance such as would
    ordinarily be required to invoke the doctrine of estoppel.  Southin J.A. declared,
    at p. 199, that in so far as the judgment in
Ginn v. Armstrong
... was
    founded on an application of the third category inconsistent with this
    judgment  that is, that did not require evidence of detrimental reliance 
    it can no longer be considered good law in this province.
[6]


[46]

Southin
    J.A. may have been correct in stating that the Vice-Chancellor applied the
    course of dealing test to what was, on the facts of
Williams v. Hensman
,
    an instance of estoppel.  However, to the extent that Southin J.A. interprets
    rule 3 as a species of estoppel requiring proof of detrimental reliance, I
    cannot agree.

[47]

In
    describing the course of dealing test, the reasons of the Vice-Chancellor in
Williams
    v. Hensman
do not refer to the doctrine of estoppel, nor do his reasons invoke
    the concept of detrimental reliance.  It is possible that Southin J.A. may have
    viewed the course of dealing test as a species of estoppel because both legal
    principles are designed to prevent unfairness or injustice as between the parties.
     However, the elements of each doctrine are different, as are the requirements of
    proof.

[48]

An
    estoppel may be established through evidence that one party made a
    representation, whether communicated expressly or through conduct, to another
    and that the other party relied on that representation to his or her detriment:
    see
Ryan v. Moore
, 2005 SCC 38, [2005] 2 S.C.R. 53, at paras. 67-69;
Scotsburn
    Co-operative Services v. WT Goodwin Ltd.
, [1985] 1 S.C.R. 54, at pp. 65-66.
    Upon such facts being established, the doctrine of estoppel may be applied to
    prevent the party from resiling from his or her representation to prevent
    unfairness.

[49]

In
    contrast, a course of dealing that is sufficient to establish a severance of a
    joint tenancy requires that the co-owners knew of the others position and that
    they all treated their respective interests in the property as no longer being
    held jointly.  However, unlike in the case of an estoppel, the course of
    dealing test does not require proof that a party relied to his/her detriment on
    a representation that a co-owner no longer wants to hold the property jointly.  The
    rationale for severing the joint tenancy relates to the inappropriateness of the
    right of survivorship in circumstances where the co-owners have mutually
    treated their interests in the property as being held in common.  The rationale
    is not contingent on the fact that one party relied on the representation to
    his/her detriment.
[7]


[50]

Indeed,
    a likely act of reliance in a course of dealing case would be the act of
    refraining from pursuing other methods of severance based on the understanding
    that the co-owners were mutually treating the property as a tenancy in common.  However,
    it would be difficult to prove that the failure to pursue a different means of
    severance was attributable to reliance.  Moreover, the challenge in proving reliance
    is significantly complicated by the fact that such evidence is unlikely to
    become relevant until
after
the
    death of the individual who is said to have relied on the representation.

[51]

In
    addition to generally disagreeing with Southin J.A.s view in
Tompkins
that the course of dealing test is a form of estoppel requiring evidence of
    detrimental reliance, I respectfully cannot agree with Southin J.A.s specific characterization
    of the third rule as requiring the presence of facts which preclude one of the
    parties from asserting that there was no agreement (at p. 199).  Rule 3 does
    not require evidence of an agreement.  As noted above, the English Court of
    Appeal concluded in
Burgess
that the presence of an agreement is not
    part of the analysis under rule 3.  A request for severance in those
    circumstances would be dealt with under rule 2.  Rule 3 relates more broadly to
    evidence disclosing a course of conduct indicating that the interests in the
    property were being held in common and not jointly.

(2)

Applying the Course
    of Dealing Test to the Facts of this Case

(i)

The Application Judge Erred in Applying the Test to the Evidence

[52]

The
    application judge correctly described, at para. 35, the governing test that
    severance can occur through a course of dealing sufficient to intimate that the
    interests of all were mutually treated as constituting a tenancy in common.
    However, when it came to applying the test to the evidence, the application
    judge fell into reversible error.  Deference to the application judge cannot
    shield an error in principle:
Housen v. Nikolaisen
, 2002 SCC 33, [2002]
    2 S.C.R. 235, at para. 36.

[53]

It
    seems to me that the application judges error in applying the course of
    dealing test can be traced to her reliance, at para. 38, on the definition of
    course of dealing in
Blacks Law Dictionary
, 7
th
ed. (St.
    Paul, MN:  West Pub. Co., 1999).
Blacks Law Dictionary
defines this
    phrase as a clearly recognizable pattern of conduct established through a
    series of transactions or the implementation of decisions.  Based on this
    definition, the application judge proceeded to describe certain fact patterns
    from previous cases and treated these fact patterns as though they constitute recognizable
    patterns of conduct that must be proven in order to meet the course of dealing
    test.  Her observation at para. 39 illustrates the point:

An attempt to sever a joint tenancy through a will is
    ineffective but the issuance of a writ to commence a partition application
may
be sufficient... The commencement of a
    divorce action, a motion under the
Partition Act
, and the exchange of mutual offers to purchase all
    amount to a course of dealing to sever the joint tenancy by mutual agreement
    but a simple offer and counter-offer cannot. [Emphasis in original. Footnotes
    omitted.]

[54]

The
    application judge went on to apply this category-based approach to the evidence
    and concluded as follows, at para. 41:

The evidence
discloses an expression of intention
but
    does not establish on a balance of probabilities, a clearly
recognizable
    pattern of conduct
by the parties concerning the property in question.  [Mr.
    and Mrs. Hansen] did not exchange offers; there was no discussion concerning a division
    of proceeds; there was no discussion of divorce; unlike many of the cases to
    which the applicants referred me including
Re Walters and Walters

no
    action had been started by either party as against each other; and unlike in
Ginn
    v. Armstrong
there was no exchange of correspondence regarding their
    interests in the property or corroborative expression or communication of an
    intention by either party that their interests were to be treated as a
    tenancies in common.  [Emphasis added.  Citations omitted.]

[55]

By
    proceeding in this manner, the application judge reversed the route of analysis
    required under rule 3 of
Williams v. Hensman
and imposed an evidentiary threshold that is not
    mandated by the course of dealing test
.  She considered only evidence
    of selected aspects of the spouses conduct which was similar to conduct identified
    in previously decided cases.  And she overlooked  or minimized the
    significance of  much of the evidence of the spouses conduct that she had referred
    to at para. 27 of her reasons (set out at para. 24 above). For example, the application
    judge stated, at para. 43:

I find that the initial letter from counsel for Mrs. Hansen was
    an introductory letter only addressing the possibility of settlement of the
    issues.  Other than the provision of Mrs. Hansens Financial Statement and an
    opinion as to the value of the home to counsel for Mr. Hansen, no further steps
    were taken by either party to raise an intimation on a balance of probabilities
    that they mutually treated their interests in the home as constituting
    tenancies in common.

[56]

By
    adopting this category-based approach to the course of dealing test, the
    application judge failed to appreciate the significance of the following
    aspects of the evidence before her: the respondent moved out of the matrimonial
    home; the spouses were negotiating the separation of their family assets  the
    most significant of which was the matrimonial home  on the undisputed premise
    of achieving an equal division; the respondent took steps towards valuing her
    half-interest in the home; Mr. Hansen re-wrote his will in a way that was
    inconsistent with the operation of a right of survivorship; and the spouses opened
    separate bank accounts.

(ii)

Applying
    the Course of Dealing Test to the Totality of the Evidence

[57]

When
    the evidence of the respondent and Mr. Hansens course of dealing is considered
    as a whole, it is clear that the evidence is sufficient to intimate that the
    interests of all were mutually treated as constituting a tenancy in common:

Williams v. Hensman
, at p. 867.  From the time the spouses
    separated until Mr. Hansens death, the spouses took a number of steps which reveal
    that they were each treating their interests in the property as distinct.  In
    other words, their conduct demonstrated they were mutually treating their
    co-ownership as a tenancy in common and not as a joint tenancy.

[58]

In
    the months immediately prior to Mr. Hansens death, he and the respondent engaged
    in a course of conduct that involved separating their lives and dividing their
    assets.  The respondent moved out of the matrimonial home and leased her own
    apartment, while Mr. Hansen remained in the home and took responsibility for
    it, including by having the utility bills put in his name.

[59]

Both
    parties retained separate lawyers.  At the respondents instructions, her
    lawyer wrote a letter to Mr. Hansens lawyer setting forth the following
    demands:

·

the respondent wanted to begin negotiating a separation agreement
    with a view to conducting a straight-forward equalization of their property
    and incomes;

·

the negotiation was to be swift and amicable;

·

the negotiation related to all of the co-owners assets,
    including the property at issue;

·

the co-owners needed to exchange sworn financial statements;

·

the property was to be appraised;

·

the respondent was content to allow Mr. Hansen to remain in the matrimonial
    home, but, if that were to occur, he would have to buy out her interest in the
    property.  If he decided not to remain, the property would have to be listed
    and sold as soon as possible;

·

the matter needed to be resolved on an expedient basis and if
    this could not be done on a timely basis, a court application would be
    commenced;

·

Mr. Hansens lawyer should reply by April 9 (in two days time).

[60]

Mr.
    Hansens lawyer complied with the request to reply by April 9.  He advised that
    he was preparing a financial statement and suggested a meeting after the
    exchange of financial statements to see if they could resolve the matter. No
    issue was taken with the proposed equal division of the spouses assets.  More
    importantly, no issue was taken with the respondents proposal that Mr. Hansen would
    either have to buy out the respondents interest in the property if he chose to
    remain in the home, or alternatively, the property would have to be listed and
    sold.
[8]


[61]

Counsel
    for the respondent on appeal argued that the exchange of correspondence between
    the spouses lawyers is not evidence of conduct capable of severing the joint
    tenancy because the spouses had only exchanged an invitation to negotiate.  I
    disagree with this characterization of the exchange.  The correspondence speaks
    for itself.  The letter of April 7
th
lists all of the spouses
    assets and proposes an equal division.  It imposes tight time restrictions and
    threatens legal action if the matter is not resolved expediently.  Mr. Hansens
    lawyer complied with the demands made of him.  He had Mr. Hansen execute a
    financial statement on May 31, 2010, although it was not sent to the respondent
    prior to his death.  As promised in the April 7
th
letter, counsel
    for the respondent sent Mr. Hansens counsel a real estate appraisal valuing
    the property.  It is hard to imagine what remained to be done except for documenting
    the agreement, given that the principle of equal division driving the
    resolution was not in dispute.

[62]

Other
    evidence supporting the intimation that the spouses were mutually treating
    their interests in the property as being held in common is that, on April 7,
    2010  the same date that counsel for the respondents letter was faxed to Mr.
    Hansens counsel  Mr. Hansen instructed his lawyer to draft a new will
    reflecting his intention that his estate should pass to his children and not to
    the respondent. In the new will, Mr. Hansen bequeathed his entire estate,
    consisting of all [of his] property of every nature and kind and wheresoever
    situate to his children.  The matrimonial home was the only significant asset
    in his estate.  The respondent, who had been a beneficiary under his former
    will, was not a beneficiary under his new will.

[63]

I
    recognize that a testamentary disposition cannot, in itself, sever a joint
    tenancy:
[t]he right of survivorship takes
    precedence over any disposition made by a joint tenants will:
Sorensens
    Estate
, at p. 35, citing Megarry and Wade,
The Law of Real Property
(London:
    Stevens & Sons Ltd, 1957), at p. 369.  A declared intention not
    communicated to a co-owner is, on its own, insufficient, on its own, to
    establish a mutual intention to sever a joint tenancy.
[9]
And I accept that no greater weight should be given to such a unilateral
    expression simply because it is found in a testamentary document.  That said, the
    intention shown by Mr. Hansens decision to leave his estate to his daughters is
    relevant in determining the existence of a course of dealing under rule 3.  Specifically,
    his decision to do so supports the case for severance insofar as the decision is
    consistent with other evidence that the spouses mutually treated their
    interests in the property as no longer being held jointly.

[64]

Similarly,
    the co-owners conduct in closing their joint bank accounts and opening
    separate bank accounts is consistent with the other evidence militating in
    favour of severance.  This conduct further indicates a mutual intention to
    divide up their assets.

[65]

Ultimately,
    the respondents assertion of a right of survivorship whereby she would acquire
    exclusive ownership of the property is entirely inconsistent with the
    co-owners mutual intention, as revealed by their correspondence and their
    conduct, to divide their interests in the property and hold their interests in
    common rather than jointly.  Indeed, giving effect to the asserted right of
    survivorship would confer a windfall upon the respondent at the expense of Mr.
    Hansens estate that would be contrary to these mutual intentions.

E.

DISPOSITION

[66]

I
    would allow the appeal.  I would grant a declaration that the appellants are
    entitled to an undivided, one-half interest in the property located at 143
    Speight Crescent, London, Ontario.

[67]

The parties consented to a costs award of $5000 to the
    successful party on appeal and a reversal of a costs order below if the
    appellants are successful. Thus, I would order that the respondent to pay to
    the appellants $5000 inclusive of HST in respect of costs of the appeal, and I
    would reverse the costs order below.

Released: 
WKW
FEB 22,
    2012

W.K. Winkler CJO

I agree Doherty J.A.

I agree S.T. Goudge
    J.A.





[1]
The spouses subsequently executed financial statements that do not refer to
    any investments aside from several bank accounts.



[2]

Williams v. Hensman
(1861), 70 E.R. 862, at p. 867.



[3]
This characteristic of a joint tenancy is known as unity of interest:  Sir
    William Blackstone,
Commentaries on the Laws of England: a facsimile of the
    first edition of 1765-1769
, vol. 2
    (Chicago: Univ. of Chicago Press, 1979), at p. 181. Two other unities are
    also required to establish a joint tenancy: unity of title and unity of time.
    In contrast, the unities of interest, time and title are not necessary to
    establish a tenancy in common:  Blackstone, pp. 180-82.  However, both a joint
    tenancy and a tenancy in common require the existence of the fourth unity 
    unity of possession  in that all co-owners must collectively own the undivided
    whole of the property rather than, for instance, each owning a particular
    section of the property:  Blackstone, p. 182.



[4]
As Professor Bruce Ziff points out in
Principles of Property Law
, 5
th
ed. (Toronto: Thomson Reuters Canada Ltd., 2010), at p. 347, the three modes of
    severance listed in
Williams v. Hensman
are not the only means for
    severing a joint tenancy.  Other means include severance that occurs on
    bankruptcy or by judicial sale.



[5]

The common law rules of severance remain in
    effect in Ontario despite the changes to the registration of title which
    occurred under the
Land Titles Act
, R.S.O. 1990, c L.5.  As stated in
    a bulletin issued by the Ontario Ministry of Consumer and Commercial Relations,
    Bulletin No. 96005, 
Land Titles Act:
Joint Tenancy (20 December
    1996):

In the land titles system, the
    registration of a charge by fewer than all the joint tenants, does not
    automatically sever the joint tenancy. The registration of the charge is not,
    in itself, unequivocal evidence of an intention to sever the joint tenancy. The
    existence of an intention is a question of fact that should be decided by the
    Courts.



[6]
Several British Columbia courts have followed
Tompkins: see Pearlson Estate
    v. Pearlson
, 2001 BCSC 1237, 41 E.T.R. (2d) 49, at paras. 25-26 and 34,
affd
2003 BCCA 37, 35 R.F.L. (5th) 433 (however the Court of Appeal noted, at para.
    2, that it was affirming the decision on the basis of rule 2 and that it need
    not fully consider the reach and meaning of
Williams v. Hensman
);
Zuk
    Estate v. Zuk
, 2007 BCSC 300, 31 E.T.R. (3d) 192, at paras.
16-20;
de
Rochebrune Estate v. Salie
, 2008 BCSC
    1166, 42 E.T.R. (3d) 269, at paras.
17-22. While the Manitoba Court of
    Queens Bench in
Gusto Estate v. Whyte
(1998), 125 Man. R. (2d) 108,
    cites the language of the test from
Tompkins
, at para. 41, the court
    went on to rely on
Ginn, Re Walters
, and
Robichaud
, in
    applying the law, at para. 42. A search of reported decisions failed to uncover
    any commentary on
Tompkins
by courts in this province.



[7]
Of course, the equitable doctrine of estoppel could apply in the event that one
    party attempted to resile from a prior representation to the other co-owners
    that he or she intended to sever a joint tenancy and the other co-owners had
    relied on this representation to their detriment.



[8]
Of course, in order to show a mutual intention to a tenancy in common, it is
    not sufficient that a co-owner simply seeks to sell the property: see
Principles
    of Property Law
, at p. 345. However, in this case, the letter from
    respondents counsel demands an equalization of all of the partys assets,
    which would likewise apply to any proceeds of sale.



[9]
It is not necessary for the purpose of this appeal to decide whether a unilateral
    declaration that
is
communicated to the other co-owner(s) could effect
    a severance of a joint tenancy: see
Sorensens Estate
, at p. 39;
Tavenor
    Estate v. Tavenor
, 2008 NLCA 2, 272 Nlfd. & P.E.I.R. 299, at paras.
    13-15;
Felske Estate v. Donszelmann
, 2009 ABCA 209, 7 Alta. L.R. (5
th
)
    77, at para. 7;
King v. King Estate
, 2010 NLTD(G) 162, 302 Nfld. &
    P.E.I.R. 175, at para. 18.


